2018 IL App (4th) 180310 
                        FILED
                                                                                 September 21, 2018

                                          NO. 4-18-0310
                             Carla Bender

                                                                                 4th District Appellate

                                  IN THE APPELLATE COURT
                              Court, IL

                                          OF ILLINOIS


                                       FOURTH DISTRICT



 In re C.P., a Minor                                         )       Appeal from the

                                                             )       Circuit Court of

 (The People of the State of Illinois,                       )       Champaign County

               Petitioner-Appellee,                          )       Nos. 18JA6

               v.                                            )
 Davucci C.,                                                 )       Honorable

               Respondent-Appellant).                        )       John R. Kennedy,

                                                             )       Judge Presiding.



               JUSTICE STEIGMANN delivered the judgment of the court, with opinion. 

               Justice Cavanagh concurred in the judgment and opinion. 

               Justice Holder White specially concurred, with opinion. 


                                            OPINION

¶1             Davucci C., respondent, is the father of C.P. (born November 4, 2017). In April

2018, the trial court found C.P. to be a ward of the court and vested guardianship of him in the

Department of Children and Family Services (DCFS).

¶2             Respondent appeals, arguing the trial court lacked jurisdiction to enter the disposi­

tional order because respondent is also a minor and the State failed to serve his parents in ac­

cordance with section 2-15 of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-15 (West

2016)). We disagree and affirm.

¶3                                      I. BACKGROUND

¶4              A. The Petition for Adjudication of Wardship and Pretrial Hearing

¶5             In January 2018, the State filed a petition for adjudication of wardship, alleging
C.P. was neglected because of his mother’s mental illness. At the time the petition was filed, re­

spondent was named as the putative father. Throughout these proceedings, respondent was incar­

cerated in the Illinois Department of Juvenile Justice.

¶6             Later in January 2018, the trial court conducted an admonition hearing at which

respondent appeared and requested court-appointed counsel. The court appointed the public de­

fender to represent respondent.

¶7             In February 2018, the trial court conducted a pretrial hearing. Respondent ap­

peared in person and with counsel and requested genetic testing to establish paternity. The court

granted respondent’s request.

¶8                                B. The Adjudication of Wardship

¶9             In March 2018, the trial court conducted an adjudication hearing. The respondent

mother stipulated that C.P. was a neglected minor whose environment was injurious to his wel­

fare due to her mental illness.

¶ 10           Regarding respondent, the State asked the trial court to take judicial notice of the

mother’s stipulation. The State also called respondent to testify. Respondent admitted he had

been incarcerated in the Department of Juvenile Justice since May 2017 and had a release date in

July 2018. On cross-examination, respondent stated that he did not know if he was C.P.’s father

and that he was not aware of the results of any genetic testing. Respondent did not offer any evi­

dence on his behalf. The court found C.P. was a neglected minor whose environment was injuri­

ous to his welfare.

¶ 11                               C. The Dispositional Hearing

¶ 12           In April 2018, the trial court conducted a dispositional hearing at which respond­

ent appeared in person and with counsel. The parties did not offer any evidence other than a writ­



                                                -2­
ten report prepared by DCFS that recommended guardianship of C.P. be placed in the guardian­

ship administrator of DCFS, who would then determine who would be C.P.’s custodian.

¶ 13            The trial court found C.P. was neglected and it was in his best interest that he be

made a ward of the court. The court further found the mother and respondent were unfit and una­

ble, for reasons other than financial circumstances alone, to care for, protect, train, or discipline

C.P. and the health, safety, and best interest of C.P. would be jeopardized if he remained in the

custody of his parents. See id. § 2-27(1). The court also found that appropriate services aimed at

preservation and family reunification had been unsuccessful in rectifying the conditions that led

to the finding of unfitness and inability to care for, protect, train, or discipline C.P. Id. § 2­

27(1.5)(a). Therefore, the court removed guardianship of C.P. from the parents and placed guard­

ianship in the guardianship administrator of DCFS. The court advised the mother and respondent

they were required to fully cooperate with DCFS or they risked a termination of their parental

rights.

¶ 14            This appeal followed.

¶ 15                                        II. ANALYSIS

¶ 16            Respondent appeals, arguing the trial court lacked jurisdiction to enter the disposi­

tional order because (1) respondent is also a minor and (2) the State failed to serve his parents in

accordance with section 2-15(1) of the Act. Id. § 2-15(1). We disagree and affirm.

¶ 17                                    A. The Applicable Law

¶ 18            Resolution of this case depends upon the interpretation of a statute. The rules

governing statutory interpretation are well settled. The cardinal rule of statutory construction is

to ascertain and give effect to the legislative intent. In re Jarquan B., 2017 IL 121483, ¶ 22, 102
N.E.3d 182. “The most reliable indicator of that intent is the plain and ordinary meaning of the



                                                  -3­
statutory language itself.” Id. When construing the provisions of the Act, the court should read 


the Act as a whole, construing words and phrases in light of the other relevant portions of the


statute and not as isolated provisions. Id. Statutes should be construed to avoid absurd results. 


Illinois State Treasurer v. Illinois Workers’ Compensation Comm’n, 2015 IL 117418, ¶ 39, 30
N.E.3d 288. Questions of statutory interpretation present issues of law and are reviewed de novo. 


In re Jarquan B., 2017 IL 121483, ¶ 21.


¶ 19           Section 2-15 of the Act addresses which persons are to be served in neglect pro­

ceedings, as well as how they are to be served, and provides as follows:


                       “(1) When a petition is filed, the clerk of the court shall issue a summons

               with a copy of the petition attached. The summons shall be directed to the minor’s

               legal guardian or custodian and to each person named as a respondent in the peti­

               tion, except that summons need not be directed to a minor respondent under 8

               years of age for whom the court appoints a guardian [ad litem] if the guardian

               [ad litem] appears on behalf of the minor in any proceeding under this Act.

                                                        ***

                       (5) Service of a summons and petition shall be made by: (a) leaving a copy

               thereof with the person summoned ***; (b) leaving a copy at his usual place of

               abode with some person of the family ***; or (c) leaving a copy thereof with the

               guardian or custodian of a minor ***.” 705 ILCS 405/2-15(1), (5) (West 2016).

¶ 20                                B. The Parties’ Arguments

¶ 21           Respondent argues that the trial court lacked personal jurisdiction over him be­

cause his parents were not served in accordance with section 2-15(1) of the Act. Respondent

concedes that, as used in the statute, “the minor” is most commonly associated with “the minor



                                                -4­
who is allegedly abused, neglected, or dependent.” However, respondent contends that section 1­

3(10) of the Act defines the term “minor” to mean “a person under the age of 21 years subject to

this Act.” Id. § 1-3(10). Because respondent was born in August 2001, he was only 16 at the time

of the proceedings in this case. Accordingly, respondent claims that because he was a minor sub­

ject to the Act, the court lacked personal jurisdiction over him because his parents were never

served.

¶ 22           The State argues that respondent’s interpretation of the statute is absurd and con­

trary to the plain language of the Act. The State contends “the minor” refers to the minor who is

the subject of the underlying proceeding and therefore, respondent’s parents did not need to be

served for the court to obtain personal jurisdiction over him. Additionally, the State asserts re­

spondent forfeited his right to contest personal jurisdiction by participating in the proceedings

and failing to object.

¶ 23                                        C. This Case

¶ 24                     1. “The Minor” Does Not Mean a Minor Parent

¶ 25           We conclude that the statute clearly contemplates that “the minor” in section 2-15

refers to the minor who is the subject of the neglect proceeding. We find convincing support for

this conclusion in section 1-5 of the Act, which is titled “Rights of parties to proceedings,” and

provides, as follows:

               “the minor who is the subject of the proceeding and his parents, guardian, legal

               custodian or responsible relative who are parties respondent have the right to be

               present, to be heard, to present evidence material to the proceedings, to cross-

               examine witnesses, to examine pertinent court files and records and *** to be rep­

               resented by counsel.” (Emphasis added.) Id. § 1-5(1).



                                                -5­
“The” is often used “to indicate that a following noun or noun equivalent is definite or has been

previously specified by context or by circumstance.” Merriam-Webster’s Collegiate Dictionary

1217 (10th ed. 2000). When read in context, the term “the minor” is employed in an identical

manner as in section 1-5 throughout the Act. We further conclude that the term “the minor” is

used throughout the Act with the clear understanding that “the minor” is the minor who is the

subject of the underlying proceeding.

¶ 26           Indeed, given the above, respondent’s argument that, because the term “minor” is

defined by the Act as “a person under the age of 21 years subject to this Act,” every minor must

be served through their legal guardians irrespective of their role in the underlying proceeding, is

particularly unavailing. Section 1-3 provides definitions for specified words “unless the context

otherwise requires.” 705 ILCS 405/1-3 (West 2016). If we read the term “the minor” to mean

“any minor subject to the Act,” absurd results would ensue. It is well established we must con­

strue statutes to avoid absurd results. Illinois State Treasurer, 2015 IL 117418, ¶ 39.

¶ 27           Moreover, section 2-15(1) states “[w]hen a petition is filed, the clerk of the court

shall issue a summons with a copy of the petition attached.” 705 ILCS 405/2-15(1) (West 2016).

Section 2-13 provides what a “petition” is and what its contents must be. Id. § 2-13. In that sec­

tion, “the minor” refers to “the minor upon whose behalf the petition is brought.” Id. § 2­

13(2)(e). Therefore, reading sections 1-5, 2-13, and 2-15 together, the term “the minor,” in the

context of section 2-15, means “the minor who is the subject of the underlying proceeding” or

“the minor upon whose behalf the petition is brought.” These phrases are identical in meaning.

Subsection (5) of section 2-15 prescribes the methods of service: (1) personal service, (2) abode

service, “or [(3)] leaving a copy [of the summons and petition] with the guardian or custodian of

a minor.” (Emphases added.) Id. § 2-15(5). Accordingly, section 2-15 itself contemplates that a



                                                -6­
respondent might be a minor and provides three alternative methods of service, each one fully

sufficient to confer personal jurisdiction upon the trial court.

¶ 28           We also note the legislative history of the Act supports our reading. When the leg­

islature amended section 2-15(1) to provide for service upon the minor’s custodians or guardians,

it expressly stated it was not “limiting the service requirement” but was merely providing for an

additional method by which service could be achieved. 84th Ill. Gen. Assem., House Proceed­

ings, May 15, 1986, at 43-44 (statements of Representative Bowman). Respondent does not cite

to any authority to suggest service on a minor’s legal guardians is the only method of serving a

minor.

¶ 29                                    2. Waiver of Service

¶ 30           In the alternative, it is well settled that “[w]here a juvenile appears before the

court and participates in juvenile proceedings, he voluntarily submits to the jurisdiction of the

court.” In re H.G., 322 Ill. App. 3d 727, 736, 750 N.E.2d 247, 254 (2001); see also In re Shawn

B., 218 Ill. App. 3d 374, 379, 578 N.E.2d 269, 273 (1991); In re T.O., 187 Ill. App. 3d 970, 973­

74, 543 N.E.2d 969, 972 (1989). Indeed, section 2-15(7) provides that “[t]he appearance of *** a

person named as a respondent in a petition, in any proceeding under this Act shall constitute a

waiver of service of summons and submission to the jurisdiction of the court.” 705 ILCS 405/2­

15(7) (West 2016).

¶ 31           Here, respondent appeared, requested and received counsel, requested and re­

ceived genetic testing, and participated in the proceedings. Though he was incarcerated at the

time he appeared, this court has held that an incarcerated defendant may still submit to the juris­

diction of the court through participation. See People v. Rainey, 325 Ill. App. 3d 573, 581, 758
N.E.2d 492, 499 (2001) (recognizing incarcerated defendant “had little choice but to appear in



                                                 -7­
court” but acknowledging his submission to court’s jurisdiction by his participation and his

counsel’s express waiver of personal service). Additionally, respondent does not argue, much

less demonstrate, that any substantial interests have been prejudiced by the failure to serve his

parents. See In re Pronger, 118 Ill. 2d 512, 524-25, 517 N.E.2d 1076, 1080-81 (1987) (noting

minor respondent was not prejudiced by the lack of personal service). Accordingly, the trial court

had personal jurisdiction over respondent.

¶ 32                           D. Failure To Join a Necessary Party

¶ 33           Though not argued as such in his brief, the real issue respondent raises is whether

his parents, C.P.’s grandparents, should have been joined as necessary parties. However, “a

grandparent must be made a party to the proceeding only if: (1) the grandparent is the person

having custody and control of the grandchild; or (2) if the grandparent is the nearest known rela­

tive and the parent or guardian cannot be found.” In re R.M.B., 146 Ill. App. 3d 523, 529, 496
N.E.2d 1248, 1252 (1986) (citing In re Jennings, 68 Ill. 2d 125, 368 N.E.2d 864 (1977)).

¶ 34           Nothing in the record suggests respondent’s parents meet any of these qualifica­

tions. In fact, the record suggests respondent has never met C.P. It is unclear what interest, if

any, respondent’s parents have in this case. Accordingly, we conclude respondent’s parents were

not necessary parties.

¶ 35                                    III. CONCLUSION

¶ 36           For the reasons stated, we affirm the trial court’s judgment.

¶ 37           Affirmed.

¶ 38           JUSTICE HOLDER WHITE, specially concurring:

¶ 39           While I agree with the majority’s resolution of this matter, I specially concur to

   point out paragraphs 32 through 34 (supra ¶¶ 32-34) are unnecessary. Neither party asks us



                                                -8­
   to address whether the parents of respondent father are necessary parties. Given neither party

   raises this issue, the majority deprives the parties of the opportunity to weigh in on this issue

   and also robs this court of the benefit of considering briefing on this issue. By raising and re­

   solving this issue sua sponte, the majority provides an advisory opinion on an issue not be­

   fore the court. See People v. Hampton, 225 Ill. 2d 238, 244, 867 N.E.2d 957, (2007).

¶ 40          Thus, I would adopt the majority’s resolution after removing paragraphs 32

   through 34 (supra ¶¶ 32-34).




                                               -9­